        Case 5:16-cv-00184-HE Document 197 Filed 05/28/19 Page 1 of 23



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

JANNIE LIGONS, et al.,                     )
                                           )
                     Plaintiffs,           )
                                           )
v.                                         )
                                           )    Case No. CIV-16-184-HE
                                           )
CITY OF OKLAHOMA CITY,                     )
a municipal corporation, et al.,           )
                                           )
                     Defendants.           )


          PLAINTIFFS’ MOTION TO ALTER OR AMEND JUDGMENT
               IN FAVOR OF DEFENDANT BRIAN BENNETT



RIGGS, ABNEY, NEAL, TURPEN,                    PARKS & CRUMP, LLC
  ORBISON & LEWIS, P.C.

s/Damario Solomon-Simmons                      Benjamin L. Crump
Damario Solomon-Simmons, OBA # 20340           FL Bar No. 72583
Kymberli J. M. Heckenkemper, OBA # 33524       122 South Calhoun Street
502 West 6th Street                            Tallahassee, Florida 32301
Tulsa, Oklahoma 74119                          bcrump@parkscrump.com
(918) 587-3161—Office
(918) 587-9708—Fax                             Attorneys for Plaintiffs Ligons,
dsimmons@riggsabney.com                        Hill, Johnson, Morris & Lyles
kheckenkemper@riggsabney.com

-and-

Melvin C. Hall, OBA # 3728
528 NW 12th Street
Oklahoma City, OK 73103
(405) 843-9909—Office
(405) 842-2913—Fax
mhall@riggsabney.com
              Case 5:16-cv-00184-HE Document 197 Filed 05/28/19 Page 2 of 23



                                                  TABLE OF CONTENTS

TABLE OF AUTHORITIES .............................................................................................................ii
LIST OF EXHIBITS ......................................................................................................................... iii
ARGUMENT & AUTHORITIES.....................................................................................................2
I.       STANDARD FOR MOTIONS TO ALTER OR AMEND A JUDGMENT......................2
II.      PLAINTIFFS’ § 1983 CLAIM FOR FAILURE TO SUPERVISE .....................................3
      A. Newly Discovered Evidence of Bennett’s Supervisory Responsibility over Holtzclaw
      with Respect to the Campbell Incident..........................................................................................4
      B.    Newly Discovered Evidence of the Causal Link Between Bennett’s Failure to
      Investigate and Document the Campbell Incident and Violations of These Plaintiffs’ Rights6
III. INVASION OF THE JURY’S PROVINCE .........................................................................14
CONCLUSION .................................................................................................................................15




                                                                      i
             Case 5:16-cv-00184-HE Document 197 Filed 05/28/19 Page 3 of 23



                                                 TABLE OF AUTHORITIES

CASES

Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986) .................................................................... 4

STATUTES

42 U.S.C. § 1983 ........................................................................................................................ passim

RULES

Fed. R. Civ. P. 59(e) ............................................................................................................................ 2




                                                                        ii
        Case 5:16-cv-00184-HE Document 197 Filed 05/28/19 Page 4 of 23



                                LIST OF EXHIBITS

Exhibit 1         Excerpts from Transcript of Deposition of Lieutenant Brian Bennett
                  (Sept. 19, 2018)

Exhibit 2         Excerpts from Transcript of Deposition of Captain Arthur Gregory (Feb.
                  21, 2019)

Exhibit 3         Annual EIP Notification 2013 (Mar. 11, 2014)

Exhibit 4         Email from Captain Arthur Gregory to Lieutenant Brian Bennett et al.
                  (Mar. 27, 2014)

Exhibit 5         Email & Attachments from Lieutenant Brian Bennett to Captain Arthur
                  Gregory (Mar. 28, 2014)

Exhibit 6         EIP Supervisor’s Responsibilities (In-Service Training Slide)

Exhibit 7         Third Amended Criminal Information, State v. Holtzclaw, CF-2014-
                  005869, Oklahoma County District Court (filed Aug. 29, 2014).

Exhibit 8         Excerpts from Transcript of Deposition of Detective Rocky Gregory (Jan.
                  17, 2019)

Exhibit 9         Judgment & Sentence

Exhibit 10        OCPD Operations Manual Procedure 401.0

Exhibit 11        Excerpts from Transcript of Deposition of Demetria Campbell (Feb. 15,
                  2018)

Exhibit 12        Holtzclaw Termination Letter

Exhibit 13        Email from Chief William Citty to Deputy Chief Tom Jester (Aug. 26,
                  2014) (not waiting for criminal adjudication)

Exhibit 14        KOCO Chronicle Part 4: Were There Red Flags in Daniel
                  Holtzclaw’s Past?, KOCO.COM (Apr. 5, 2016, 7:31 P.M.) (video)

Exhibit 15        Officer Jonathan Thomas Standard Supplement Report (May 24, 2014).

Exhibit 16        Det. Gregory Standard Supplement Report (Jun. 17, 2014) (Interview with
                  Officer Thomas)

                                          iii
        Case 5:16-cv-00184-HE Document 197 Filed 05/28/19 Page 5 of 23




Exhibit 17        Morris Investigation Emails (May 27, 2014 – Jun. 2, 2014)

Exhibit 18        Excerpts from Transcript of Deposition of Lieutenant Timothy Muzny
                  (Mar. 26, 2019)

Exhibit 19        Excerpts from Transcript of Deposition of Captain Ron Bacy (Mar. 27,
                  2019)

Exhibit 20        Excerpts from Transcript of Deposition of Deputy Chief Brian Jennings
                  (Apr. 23, 2019)

Exhibit 21        Det. Rocky Gregory Standard Supplement Report (Jun. 17, 2014)
                  (Officer Contacts with Morris)

Exhibit 22        Photo Lineup Admonition Form

Exhibit 23        Excerpts from Transcript of Deposition of Major Denise Wenzel (Apr. 29,
                  2019)

Exhibit 24        Refusal to Prosecute Form

Exhibit 25        Det. Gregory Standard Supplemental Report (Jun. 18, 2014) (First
                  Detective Contact with Terri Lynn Morris – Victim)

Exhibit 26        OCPD Operations Manual, Policy 285.0 et seq.

Exhibit 27        Emails between Deputy Chief Johnny Kuhlman, Major Denise Wenzel &
                  Captain Ron Bacy (Aug. 26, 2014) (Re: Initiating Holtzclaw Internal
                  Affairs Investigation)

Exhibit 28        Email from Captain Ron Bacy to Lieutenant Timothy Muzny (Jun. 10,
                  2014) (Re: Officer-Involved Case)

Exhibit 29        Det. Gregory Standard Supplement Report (Jul. 24, 2014) (Interview
                  with Daniel Holtzclaw)

Exhibit 30        Petition, Demetria Campbell v. City of Oklahoma City et al., Oklahoma
                  County District Court, Case No. CJ 2015-4217 (Judgment Entered Apr.
                  22, 2019)




                                         iv
         Case 5:16-cv-00184-HE Document 197 Filed 05/28/19 Page 6 of 23



              PLAINTIFFS’ MOTION TO ALTER OR AMEND JUDGMENT
                   IN FAVOR OF DEFENDANT BRIAN BENNETT

       COME NOW, Plaintiffs Jannie Ligons, Terri Morris, Carla Johnson, Kala Lyles &

Shardayreon Hill, and bring this Motion to Alter or Amend Judgment in Favor of Defendant

Brian Bennett (“Bennett”). [Dkt. 190]. In support of their Motion, Plaintiffs respectfully present

as follows:

       1.      On October 12, 2018, Plaintiffs served on the City of Oklahoma City (“the City”)

certain discovery requests, which sought, inter alia, documents relating to Holtzclaw’s prior uses

of force and complaints, and emails related to Holtzclaw that were sent or received by certain

OCPD officers (including Bennett). The City agreed to produce some of the documents sought,

but would not advise Plaintiffs of a timetable for production.

       2.      Bennett moved for summary judgment [Dkt. 152] on November 20, 2018.

Plaintiffs responded [Dkt. 159] December 14, 2018, and briefing concluded on January 4, 2019.

       3.      From January 8, 2019 to March 27, 2019, Plaintiffs received a slow drip of

information from the City. On January 8, the City produced 27,728 pages of documents,

including training materials for recruits and supervisors on uses of force and investigations

thereof, documentation of Holtzclaw’s participation in the OCPD Early Intervention Program

(“EIP”), and 8,851 pages of emails. On January 18, the City furnished approximately 668 pages

of police reports Plaintiffs requested in 2016. On January 29, Plaintiffs received 1,583 pages of

documents, including Holtzclaw’s other use of force investigations and standard operating

procedures for Internal Affairs, the Sex Crimes Unit (“Sex Crimes”), and the Springlake




                                                1
          Case 5:16-cv-00184-HE Document 197 Filed 05/28/19 Page 7 of 23



Division (“Springlake”) (where Bennett and Holtzclaw worked). Finally, on March 27, the City

produced 6,905 more pages of emails in response to Plaintiffs’ October 2018 requests.

         4.    Additionally, over the past five months, Plaintiffs deposed (1) Det. Rocky

Gregory (“Det. Gregory”), who co-led the Holtzclaw investigation (Jan. 17, 2019) with (2) Det.

Kim Davis (Jan. 29, 2019); (3) Lt. Timothy Muzny, who supervised Sex Crimes (Mar. 26, 2019);

(4) Capt. Ron Bacy, who served as captain in the OCPD Investigations Bureau

(“Investigations”) (Mar. 27, 2019); (5) Maj. Denise Wenzel, who was major over Investigations

at the time of the Holtzclaw investigation (Apr. 29, 2019); (6) Capt. Arthur Gregory (“Capt.

Gregory”), who was Holtzclaw’s first-line supervisor at the time of the Campbell Incident and

until Holtzclaw was terminated (Feb. 21, 2019); and (7) Deputy Chief (“D.C.”) and Brian

Jennings, who, at the time of the Campbell Incident, was Springlake Division Commander (Apr.

23, 2019). The documents produced by the City between January 8, 2019 and March 27, 2019

formed the basis for a large portion of the questions Plaintiffs’ counsel asked in several of these

depositions.

                              ARGUMENT & AUTHORITIES

    I.        STANDARD FOR MOTIONS TO ALTER OR AMEND A JUDGMENT

         Federal Rule of Civil Procedure 59(e) allows a party to move to alter or amend a

judgment based upon “(1) an intervening change in the controlling law, (2) new evidence

previously unavailable, and (3) the need to correct clear error or prevent manifest injustice,”

Servants of the Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000), and “is appropriate

where the court has misapprehended the facts, a party’s position, or the controlling law,” id.



                                                2
         Case 5:16-cv-00184-HE Document 197 Filed 05/28/19 Page 8 of 23



       Plaintiffs respectfully move the Court to alter or amend the judgment entered in favor of

Bennett on Plaintiffs’ § 1983 claim on multiple grounds. First, evidence uncovered in the months

since the parties completed briefing the issues raised in Bennett’s Motion for Summary

Judgment [Dkt. 152] adds support to Plaintiffs’ claim against Bennett under 42 U.S.C. § 1983.

In particular, new evidence demonstrating the level of responsibility Bennett had for Holtzclaw

in connection with the Campbell Incident adds further support to the failure-to-supervise claim.

Such evidence comes in the form of testimony from Holtzclaw’s first-line supervisor, Capt.

Gregory, which demonstrates that he had no responsibility for Holtzclaw with respect to the

Campbell Incident and in fact had no knowledge of it, and that Bennett volunteered to respond

to that call, indicating he willingly assumed what otherwise would have been Capt. Gregory’s

supervisory responsibility. Moreover, reports and testimony from OCPD officers who were

involved in the investigation into Holtzclaw’s assault against Plaintiff Morris (“Ms. Morris”)

strengthens Plaintiffs’ proof of the causation element. Finally, in deciding Bennett’s Motion, the

Court appeared to consider Campbell’s credibility. Such a consideration was improper as a

matter of law under the summary judgment standard. Accordingly, Plaintiffs ask the Court to

reconsider its Order granting Bennett’s Motion.

        II.     PLAINTIFFS’ § 1983 CLAIM FOR FAILURE TO SUPERVISE1

       In granting summary judgment for Bennett on Plaintiffs’ failure-to-supervise claim, the

Court emphasized three findings: (1) that Bennett was not Holtzclaw’s “regular or first line

supervisor,” (2) that the causation element is not met because Plaintiffs were sexually assaulted


1
  Plaintiffs incorporate by reference the discussion of the applicable law in their response brief.
[See Dkt. 159, pp. 16-18].
                                                 3
         Case 5:16-cv-00184-HE Document 197 Filed 05/28/19 Page 9 of 23



“months later,” and because Bennett had nothing to do with those investigations, and finally (3)

that “it is less than obvious that different training or supervision would have made any

difference.” Plaintiffs address each of these findings in turn. First, they offer new evidence of

Bennett’s supervisory responsibility over Holtzclaw. Second, they demonstrate the causal link

by presenting new evidence of how Bennett’s actions hindered the apprehension of Holtzclaw.

A.     Newly Discovered Evidence of Bennett’s Supervisory Responsibility over Holtzclaw
       with Respect to the Campbell Incident

       Though not Holtzclaw’s “regular or first-line supervisor,” Bennett was his supervisor

with respect to the Campbell Incident. New evidence proves Bennett was exclusively

responsible for investigating that incident and reporting all the facts up his chain of command.

To reiterate, OCPD Procedures place all responsibility for investigating a use of force—which

is how Bennett characterized Campbell’s complaint—on the investigating supervisor. [Dkt. 159-

6 (§ 150.12)]. The same is true as to the responsibility to complete the investigation report and

send it up the chain of command. [Id.]. It is undisputed that Bennett was the investigating

supervisor responsible for investigating and documenting the Campbell Incident. [Dkt. 152, pp.

2-3; Ex. 1, 63:1-6]. And, contrary to Bennett’s testimony that Holtzclaw’s supervisor was not at

work on the night of that incident and that he happened to be the “lucky” supervisor to be

assigned to the call [Dkt. 152-4, 100:15-20], new evidence indicates he voluntarily assumed

responsibility over that investigation. Capt. Gregory testified that he was on duty the night of the

incident, and that Bennett volunteered to take the call. [Ex. 2, 95:1-20, 96:18-20]. He testified

that even after he told Bennett he could respond as soon as he finished up another incident,

Bennett said he would “take care of it.” [Id.].


                                                  4
        Case 5:16-cv-00184-HE Document 197 Filed 05/28/19 Page 10 of 23



       By contrast, Holtzclaw’s first-line supervisor, Capt. Gregory, bore no responsibility for

the Campbell Incident or the investigation thereof, and in fact, he knew nothing about the

circumstances of the incident until long after Holtzclaw had been terminated. Capt. Gregory

testified that he only talked to Holtzclaw about the uses of force he investigated, [Id., 151:11-

24], and that he only became aware of incidents other supervisors investigated when he prepared

Holtzclaw’s EIP reports. [Id., 151:11-152:9]. Beyond that, Capt. Gregory was oblivious, as he

did not have access to reports on uses of force investigated by other supervisors. [Id., 197:7-16].

       Importantly, EIP notifications are not sent frequently (quarterly and annually—if an

officer is eligible) [Dkt. 159-10 (§ 148.20)], and they contain only basic information about use-

of-force incidents. [See Ex. 3, pp. 3-4]. Further, newly discovered emails between Capt. Gregory

and other investigating supervisors, including Bennett, indicate that when Capt. Gregory sought

additional information about Holtzclaw’s uses of force in preparing the EIP report, he asked each

investigating supervisor for their supervisor narrative, rather than the entire packet. [Ex. 4].

Thus, when Capt. Gregory finally did learn of the Campbell Incident (nearly five months later),

he only learned what Bennett included in his supervisor narrative. [See Ex. 5]. As the evidence

shows, the supervisor narrative made no reference to perversion or racial prejudice [Dkt. 152-3,

pp. 6-19, 132:14-135:2]. And the supervisor narrative omitted facts which, by Bennett’s

admission, Campbell conveyed to him, but which appeared only in his Subject Interview

summary. [Compare Dkt. 153-1, pp. 2-4 with Dkt. 153-1, pp. 5-7]. These omitted facts

contradicted Holtzclaw’s account [see Dkt. 159-4]). Capt. Gregory only became aware of those

facts this year. [Ex. 2, 100:3-101:14].



                                                5
        Case 5:16-cv-00184-HE Document 197 Filed 05/28/19 Page 11 of 23



       Even if Capt. Gregory had been apprised of all the facts and allegations Campbell

conveyed to Bennett through the EIP process in March 2014, he would not have been authorized

to do anything about it. At that point, Bennett’s investigation was already adjudicated, and

supervisors are affirmatively trained not to use the EIP program as a disciplinary procedure or

to change the disposition of prior investigations. [Id., 148:5-19; Ex. 6, pp. 3, 4].

       In sum, it was not Capt. Gregory’s responsibility to investigate, much less document, the

Campbell Incident; it was Bennett’s. And, even after Bennett investigated, neither Capt. Gregory

nor anyone further up the chain of command could have taken any action to alleviate the risk

Holtzclaw posed to Black women he encountered, because Bennett’s actions ensured that Capt.

Gregory and those further up the chain of command were left unaware of the details of the

Campbell Incident. By the time Capt. Gregory became aware of the facts in Bennett’s supervisor

narrative, Holtzclaw had already turned into a serial sex offender who targeted Black women—

women like Campbell. By the end of February of 2014, had already violated Plaintiffs Hill and

Barnes and one other victim [Ex. 7, pp. 1, 5-6 (Counts 1-2, 21-26)].

B.     Newly Discovered Evidence of the Causal Link Between Bennett’s Failure to Investigate
       and Document the Campbell Incident and Violations of These Plaintiffs’ Rights

       Bennett’s sham investigation of the Campbell Incident, his failure to treat Campbell’s

allegations as a citizen complaint, and his omission of her allegations of perversion and prejudice

from his follow-up investigation report immunized Holtzclaw from facing any scrutiny or

consequences for his perverted, racist acts, resulting in these Plaintiffs’ assaults.

       When Bennett’s failure to properly investigate and report Holtzclaw’s actions against

Campbell permitted Holtzclaw to escape responsibility for these actions, Holtzclaw became


                                                  6
        Case 5:16-cv-00184-HE Document 197 Filed 05/28/19 Page 12 of 23



emboldened and escalated his criminal acts against Black women. Based on testimony of Det.

Gregory, the six-year veteran of Sex Crimes [see Ex. 8, 9:18-10:2] who led the Holtzclaw

criminal investigation, Holtzclaw escalated to assaulting Plaintiffs as a direct result of his getting

away with the Campbell Incident. Det. Gregory testified that in his experience, rapists generally

do not start with rape, but with less serious offenses, like “grabbing [] buttocks,” “peeping tom,”

or even “pressing their penis against [a victim’s] backside.” [Id., 290:19-291:13; see also Ex.

11,51:8-52:24]. He said that when they “[get] by with” one thing, they “feel more boldened

[sic],” so they “escalate”—they think they can “push the issue” and “get a bigger high” with the

next victim. [Ex. 8, 290:1-291:22]. Holtzclaw was no exception. Det. Gregory testified that in

the period during which Holtzclaw was assaulting Plaintiffs, he “really ramped it up.” [Id.,

290:7-12, 291:6-9].

       Newly discovered evidence also suggests that had Bennett properly treated Campbell’s

allegations as an actual citizen complaint, rather than a use of force, the crimes committed against

these Plaintiffs would have been prevented. To put the new evidence in context, it is important

to note that when a citizen makes a complaint against an officer, the receiving officer must refer

the complaint to the officer’s supervisor, who must ensure that it is “fully investigated” and

notify the Office of Professional Standards (“OPS”)2 of the pending investigation. [Dkt. 159-7

(§ 143.0)]. Once the supervisor completes the investigation, the findings are submitted to the

Chief of Police. [Id.]. Thus, had Bennett treated Campbell’s allegations, particularly those




2
 The OPS is commanded by a Captain who is organizationally assigned to the Office of the
Chief of Police. [Ex. 10 (§ 401.0)].

                                                  7
        Case 5:16-cv-00184-HE Document 197 Filed 05/28/19 Page 13 of 23



claiming Holtzclaw was prejudiced and perverted,3 as a complaint, it would have been referred

to Capt. Gregory and reviewed by Defendant Bill Citty (“Chief Citty”), who unquestionably had

the authority to discipline and even terminate Holtzclaw. [See Dkt. 159-7 (§ 143.0)]. Had that

been the case, Chief Citty would have learned of Campbell’s allegations that Holtzclaw was

prejudiced, aggressive, hateful, and perverted toward her as a Black woman. Notably, after

Holtzclaw had been charged for his crimes against Plaintiffs, but before he was convicted [Ex.

9], Chief Citty terminated him, calling his actions “the greatest abuse of police authority [he had]

witnessed in [his] 37 years . . . .” [Ex. 12; see also Ex. 13]. In an interview, he noted that

Holtzclaw had “no red flags” [Ex. 14, 00:53-01:40]:

       Reporter:       You’re the police chief. You’re going through this young man’s files. You
                       don’t have any red flags, but yet he’s facing such, such serious allegations.
                       What are you thinking at that point?
       Chief Citty: If you would’ve told me that we had a serial rapist, an officer that was a
                    serial rapist before this event, then I would have told you that wouldn’t
                    have happened. That wouldn’t happen.
                       [...]
       Reporter:       Was there anything that you feel like you or the department could have
                       done?
       Chief Citty: To predict what an officer is going to be ethically and personally is what
                    they’ve been in the past.

[Id.]. If Chief Citty had known Holtzclaw had been prejudiced and perverted toward a Black

woman before, he would have predicted that Holtzclaw would have acted similarly in the future

and stripped of him of his badge long before he had a chance to harm any of these Plaintiffs.4


3
  Bennett testified that if Campbell had told him what she testified she told him, he would have
had to take those allegations up his chain of command. [See Ex. 1, 78:11-12, 79:19-81:16].
4
  The fact that Chief Citty did not have notice (saw no red flags) of the particular problem
regarding Holtzclaw does not relieve the City of its obligation or liability. Chief Citty did not
                                                 8
        Case 5:16-cv-00184-HE Document 197 Filed 05/28/19 Page 14 of 23



       Further, new evidence demonstrates that even if Holtzclaw had not been terminated as a

result of an administrative investigation into Campbell’s allegations of prejudice and perversion,

at least those assaults which he committed in his final days as an OCPD officer could have been

prevented. If Chief Citty had known of a prior complaint against Holtzclaw for perverted and

prejudiced conduct when the first victim whom Holtzclaw was criminally charged with

assaulting made her report to OCPD, Holtzclaw would have been confirmed as a suspect, and

taken off the streets, more quickly.

       To illustrate, it is necessary to first discuss the timeline of OCPD’s investigation into

Plaintiff Terri Morris’ assault. Ms. Morris, the first of Holtzclaw’s victims to report her assault,

told officers on May 24, 2014 that she had been sexually assaulted by an OCPD officer. She

provided a physical description of the offending officer and reported that he had run a check for

warrants on her. [Ex. 15]. By May 29, 2017, Holtzclaw was identified as the only OCPD officer

who ran Ms. Morris’s name through OCPD’s CIU system in the month in which she stated her

assault occurred, and who substantially fit the description of her assailant5 she provided [Ex. 17

(particularly p. 5); Ex. 18, 127:3-129:21; Ex. 8, 197:2-198:7, 236:24-237:7, 53:24-54:5; Ex. 19,


have notice of the Holtzclaw problem because the manner in which the City regularly
“investigated” citizen complaints created the perfect opportunity for Bennett to fail in his duties
without consequence. The City’s history of failing to hold officers accountable for misconduct
constituted a policy, practice, or custom. Therefore, the City had a custom, policy, or practice
which not only permitted, but encouraged, insufficient investigations and disregard of citizen
complaints. Thus, the Plaintiffs in this action have been harmed both by Bennett’s failure to
investigate and supervise Holtzclaw and by the City’s custom, policy, or practice which
permitted and encouraged Bennett’s actions and the similar actions of others in his position to
disregard citizen complaints and to fail to take actions to protect the public from officer
misconduct.
5
  “[D]ark skinned white male with black hair . . . appeared to be about 40 years old. . . .
[M]uscular build and [] clean shaven.” [Ex. 15]. “40’s in age . . . Around 6’00” . . . .” [Ex. 16].
                                                 9
        Case 5:16-cv-00184-HE Document 197 Filed 05/28/19 Page 15 of 23



41:14-42:19; Ex. 2, 157:1-158:9; Ex. 20, 32:1-33:6]. On June 3, 2014, when Det. Gregory first

met with Ms. Morris, he tried to show her a photo lineup, which included Holtzclaw’s photo

(among five photos of officers whose names had not come up in the investigation). [Ex. 25; Ex.

8, 80:24-81:11; Ex. 21; Ex. 22; Ex. 23, 94:3-96:20]. Ms. Morris would not look at it, as she was

too scared and just wanted to move on. Det. Gregory gave her a refusal to prosecute form, which

she signed that day. [Ex. 24; Ex. 25]. From June 3, 2014, to June 18, 2014—the date Plaintiff

Ligons came forward—no investigative steps were taken. [Ex. 8, 218:6-15]. Sex Crimes took

no further action because they felt no officer had been sufficiently “developed . . . as a suspect,”6

[id., 217:16-218:22; Ex. 19, 121:12-122:1; Ex. 23, 85:18-22]; when there is no suspect, Sex

Crimes typically stops investigating sexual offenses when victims decline to cooperate, because

the district attorney will not file charges in those cases. [Ex. 8, 235:8-23; Ex. 18, 148:6-149:13].

       OCPD policies and procedures distinguish between criminal and administrative

investigations. Whereas criminal investigations aim to secure a criminal conviction,

administrative investigations are performed at the direction of the Chief of Police and aim to

remove unfit personnel to protect the public. [Dkt. 159-7 (§ 143.0); Ex. 26 (§ 285.0 et seq.)].

Notably, OCPD did not open an administrative investigation when Sex Crimes ceased its

investigation [Ex. 27], even though high-ranking officers believed they had an OCPD-officer-


6
  The fact that Holtzclaw’s photo was included in the lineup Det. Gregory attempted to present
to Ms. Morris on June 3, 2014 among photos of officers whose names had not come up in the
investigation proves Holtzclaw was in fact a suspect and should have been treated as such from
that point forward. Nevertheless, Sex Crimes officers have claimed he was not a suspect until
after Plaintiff Ligons came forward. Assuming for purposes of argument that the City could
convince a jury that Holtzclaw was not a suspect prior to June 18, 2014, the same jury could
reasonably find that he would have been a suspect if Sex Crimes had known about his prior
complaint of racial prejudice and perversion toward a Black woman.
                                                 10
        Case 5:16-cv-00184-HE Document 197 Filed 05/28/19 Page 16 of 23



involved case on their hands. [Ex. 28]. Capt. Bacy, then in charge of Sex Crimes and now in

charge of OPS, testified that no administrative investigation was opened because Holtzclaw

“hadn’t been identified as a suspect in anything,” and they “didn’t know that he was anyone

[they] needed to investigate administratively. . . .” [Ex. 19, 121:12-122:1].

       Maj. Wenzel, the Investigations major at the time of the initial investigation into Ms.

Morris’ assault, testified that in handling investigations of OCPD personnel, like the Holtzclaw

investigation, meetings and updates “would be between the detectives, the lieutenant, the

captain, [herself], the deputy chief, and the chief.” [Ex. 23, 28:5-25 (emphasis added)]. And,

Maj. Wenzel suggested that the chief’s office became aware of the investigation of Ms. Morris’

assault on May 27, 2014. [Id., 158:13-23]. It is reasonable to assume from these facts, as well as

testimony that an allegation of an officer-involved serious crime is “high-profile” [Ex. 19, 39:16-

22; see also Ex. 18, 89:24-90:1] and “a high-priority incident that would require that [sic]

involvement of the chain of command,” [Ex. 19, 106:16-107:11] a reasonable jury could infer

that Chief Citty knew of the investigation into Ms. Morris’ assault before Ms. Ligons came

forward on June 18, 2014.

       Consequently, had Bennett properly documented Campbell’s allegations and treated

them as a citizen complaint, (such that Chief Citty inevitably would have learned of allegations

of Holtzclaw’s propensity for aggression, prejudice and perversion against Black women), Chief

Citty would have known by the end of May 2014 (1) that a Black woman, Ms. Morris, had

reported she was sexually assaulted by an OCPD officer, who checked her for warrants; (2) that

only one OCPD officer both met the description Ms. Morris provided and checked her for

warrants in the month the she said her assault took place; and (3) that the officer was

                                                11
        Case 5:16-cv-00184-HE Document 197 Filed 05/28/19 Page 17 of 23



Holtzclaw—an officer against whom a prior complaint of prejudice and perversion had been

lodged by a Black woman. Thus, whether or not it is true that Holtzclaw had not been developed

as a suspect in Ms. Morris’ assault before Ms. Ligons came forward, he certainly would have

been if Chief Citty had known of the Campbell Incident such that he could have relayed that

information to Sex Crimes.7

       Importantly, Det. Gregory would have found a complaint like Campbell’s to be relevant

in his investigation. Det. Gregory specifically asked Holtzclaw’s supervisor, Capt. Gregory, if

any women had lodged complaints against Holtzclaw. Capt. Gregory, who had nothing to do

with the investigation into Campbell’s complaint and had no knowledge of the facts surrounding

it, told him none had. [Ex. 8, 285:21-286:14]. Det. Gregory testified that if he had known that a

Black woman had lodged a complaint against Holtzclaw, he would have wanted to talk to her:

       Q       [. . . ] [I]f you had known about that sort of complaint of driving a female . . . alone
               without providing . . . notification to dispatch, would that have concerned you?
       A       Yes, I would have wanted to talk to her . . . For the simple reason of just it’s a
               female, we have all these victims, obviously, and I’d want to – I’d want to hear
               her version of the story, I mean, did she think something else is going to go on,
               you know, was she afraid, did he tell her what he was doing. See, not every time,
               not everything Holtzclaw was doing was a sexual act, it wasn’t – every traffic
               stop wasn’t a rape, anything like that. It was the opportunity.
               Now, in listening to a female talk about that, I would perk up to that because that’s
               something I would want to know, is it one of those situations or maybe it was a
               misunderstanding, I – I don’t know. I wouldn’t know until I talked with her, but
               I would want to talk with her. [Id., 287:24-289:4].

       Further, and perhaps even more telling of the difference it would have made for Bennett

to treat Campbell’s allegations as a citizen complaint and report all of them up the chain of


7
 Administrative investigation files are confidential, but the Chief of Police has the power to
disseminate information therein. [See Dkt. 159-7, p. 2].
                                                 12
        Case 5:16-cv-00184-HE Document 197 Filed 05/28/19 Page 18 of 23



command is the fact that, very early on in the course of the investigation into Ms. Morris’ assault,

OCPD detectives focused on another officer who had come into contact with Ms. Morris the

month prior to her assault and who had been accused of sexual misconduct in the past. That

officer, unlike Holtzclaw, did not at all fit the physical description Ms. Morris gave of her

assailant; nonetheless, the prior allegation of sexual misconduct was sufficient to cause OCPD

to concentrate attention on him. [Id., 217:12-218:2, 44:14-25, 195:21-196:7]. [See Ex. 29]. Plus,

once Ms. Ligons came forward on June 18, 2014, the fact that Holtzclaw’s name had come up

in the investigation of Ms. Morris’ assault played a role in identifying him as the suspect in Ms.

Ligons’ assault. [See Ex. 29].

       In sum, it is irrelevant that Bennett did not regularly supervise Holtzclaw; he was solely

responsible for investigating Campbell’s allegations and reporting them up the chain of

command, and his failure to do so caused these Plaintiffs to suffer sexual battery and rape at the

hands of Holtzclaw. Bennett bore all responsibility to conduct a thorough investigation of the

use of force that contained very first complaint of perversion and racial prejudice against

Holtzclaw and to document those allegations, and he failed to carry out that responsibility. In the

report documenting his superficial “investigation” of the complaint, he omitted Campbell’s

allegations that Holtzclaw was prejudiced, perverted, hateful and aggressive toward her—a

Black woman—to the point that she feared him enough to urinate herself, and that she feared

what he would do to the next Black person he came across. Although Bennett admitted in his

deposition that he would be required to report allegations like these up his chain of command,

[Ex. 1, 77:17-81:16], he did not do so. As a result, those further up Holtzclaw’s chain of

command—who would have had the authority to discipline him—never knew of those

                                                13
        Case 5:16-cv-00184-HE Document 197 Filed 05/28/19 Page 19 of 23



allegations and therefore never had the chance to take action on them before Holtzclaw had the

opportunity to assault Plaintiffs Hill (on December 20, 2013), Morris (on May 8, 2014) and

Johnson (on May 26, 2014). [Ex. 7].8 Similarly, because of Bennett’s conduct, those involved in

investigating Ms. Morris’ assault in May and June of 2014 were unaware of any prior allegation

of racial prejudice and perversion against a Black woman, and that prevented them from

confirming Holtzclaw as a suspect in Ms. Morris’ assault earlier on, and, consequently, from

removing him from the streets and stripping him of the power and opportunity that enabled him

to victimize Plaintiffs Lyles and Ligons, who were assaulted on June 17 and 18, 2014. [Ex. 7].

       Bennett had a responsibility to adequately investigate and document Ms. Campbell’s

allegations, and his failure to do so—a symptom of the City’s custom of similar conduct—

resulted in the trauma these Plaintiffs suffered. Thus, Plaintiffs request that the Court reconsider

granting summary judgment on the failure-to-supervise claim.

                     III.    INVASION OF THE JURY’S PROVINCE

       In its Order granting Bennett’s Motion for Summary Judgment, the Court appeared to

minimize Campbell’s testimony about Holtzclaw’s racial prejudice by noting that she had filed

her own lawsuit against the City. To start, the fact that Campbell filed a lawsuit against the City

does not bear on her credibility as to that testimony, as the success of her claims was not at all

dependent upon Holtzclaw’s racial prejudice or the City’s or Bennett’s awareness thereof. Her



8
  In finding insufficient proof of causation, the Court emphasized that the Plaintiffs were
assaulted “months later.” This is not supported by the record, as Plaintiffs were assaulted over a
six-month period, beginning the month immediately following the Campbell Incident—eight
days after the Screening Committee reviewed Bennett’s follow-up investigation. [See Ex. 7; Dkt.
153-1, p. 1].
                                                14
        Case 5:16-cv-00184-HE Document 197 Filed 05/28/19 Page 20 of 23



claims were not based on § 1983, and she did not plead that Holtzclaw discriminated against her

as a Black woman; Campbell’s claims were for excessive force, negligence, negligent

supervision, and intentional infliction of emotional distress. [Ex. 30]. She had no motive to lie

about whether Holtzclaw was prejudiced or whether she had told Bennett that fact. More

importantly, it is improper for a court to consider witnesses’ credibility on summary judgment.

See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). Thus, Plaintiffs seek

reconsideration of the Court’s Order granting summary judgment and the opportunity for a jury

to decide Campbell’s credibility.

                                        CONCLUSION

       On summary judgment, a court is to view the evidence in a light most favorable to the

nonmoving party and draw all inferences in the nonmoving party’s favor. If the facts were as

Bennett states they are—that Campbell never told him that Holtzclaw was prejudiced, perverted,

hateful, and aggressive toward her—then certainly summary judgment would be proper, as there

would be no evidence on which to base a claim of inadequate supervision. However, assuming

Campbell did tell Bennett that Holtzclaw was perverted and prejudiced, as the Court must, it

becomes clear that a reasonable jury could find that Bennett failed to supervise Holtzclaw in that

he failed to carry out his responsibility to investigate those allegations—that he consciously

decided not to even try to identify witnesses nor interview previously-identified potential

witnesses to ascertain the veracity of the allegations and failed to report them up his chain of

command.

       Further, assuming that Campbell did tell Bennett that Holtzclaw scared her to the point

that she urinated on herself and she feared what he would do to the next Black person, a

                                               15
        Case 5:16-cv-00184-HE Document 197 Filed 05/28/19 Page 21 of 23



reasonable jury could infer that Bennett failed to investigate Ms. Campbell’s allegations and

report them up his chain of command with knowledge that Holtzclaw, as a police officer on

patrol in Oklahoma City, posed a substantial risk of harm to the rights of Black people, and

particularly Black women. Even if a jury found itself unable to conclude that Bennett had such

outright knowledge, a reasonable jury could certainly conclude that Bennett chose to maintain

plausible deniability by refusing to investigate the Campbell Incident appropriately.

       A reasonable jury could find that Bennett’s failure to adequately investigate and

document Campbell’s allegations or to treat them as a citizen complaint caused Holtzclaw to

become emboldened and to escalate to perpetrating sexual assault against these Plaintiffs and

also prevented the OCPD from apprehending Holtzclaw before he had a chance to do sexually

assault these Plaintiffs. But for Bennett’s failures in these respects, Chief Citty would have

learned of Campbell’s allegations much earlier and would have terminated Holtzclaw because

Chief Citty believed that an officer’s prior actions would predict how the officer would act in

the future. Had that been the case, OCPD could have prevented all the trauma Plaintiffs have

endured. Even if Holtzclaw had not been terminated at that point, the Chief’s knowledge of a

prior complaint of prejudiced and perverted conduct would have permitted the OCPD to confirm

him as a suspect earlier in their investigation of the Ms. Morris’ assault and terminate him before

he had the opportunity to assault Ms. Lyles and Ms. Ligons. Because Bennett did not document

Campbell’s allegations and report them up the chain of command, no one further up the chain

of command or in Sex Crimes saw any red flags in Holtzclaw’s past when he was identified as

the last officer to have had documented contact with Ms. Morris and to have run her for warrants.

Therefore, the investigators believed they lacked sufficient evidence of Holtzclaw’s potential

                                                16
        Case 5:16-cv-00184-HE Document 197 Filed 05/28/19 Page 22 of 23



involvement to justify a continued investigation after Ms. Morris signed the refusal to prosecute.

As a result, the investigation ceased, and Holtzclaw assaulted three more women, including

Plaintiffs Ligons and Lyles, before he was finally apprehended. In short, Bennett, by failing to

carry out his obligation to document, investigate, and report up the chain of command Ms.

Campbell’s allegations of prejudice and perversion, set in motion a series of events that resulted

in the sexual assaults on these Plaintiffs.

       WHEREFORE, Plaintiffs respectfully request that the Court reconsider its Order

granting summary judgment in favor of Bennett on their failure-to-supervise claims.



                                       Respectfully submitted,


                                       RIGGS, ABNEY, NEAL, TURPEN,
                                         ORBISON & LEWIS, P.C.

                                       s/Damario Solomon-Simmons
                                       Damario Solomon-Simmons, OBA # 20340
                                       Kymberli J. M. Heckenkemper, OBA # 33524
                                       502 West 6th Street
                                       Tulsa, Oklahoma 74119
                                       (918) 587-3161—Office
                                       (918) 587-9708—Fax
                                       dsimmons@riggsabney.com
                                       kheckenkemper@riggsabney.com

                                       Melvin C. Hall, OBA # 3728
                                       528 NW 12th Street
                                       Oklahoma City, OK 73103
                                       (405) 843-9909—Office
                                       (405) 842-2913—Fax
                                       mhall@riggsabney.com

                                       -and-


                                                17
        Case 5:16-cv-00184-HE Document 197 Filed 05/28/19 Page 23 of 23



                                     PARKS & CRUMP, LLC

                                     Benjamin L. Crump, FL Bar # 72583
                                     122 South Calhoun Street
                                     Tallahassee, FL 32301
                                     bcrump@parkscrump.com

                                     Attorneys for Plaintiffs Ligons, Hill,
                                     Johnson, Morris & Lyles




                               CERTIFICATE OF SERVICE

       I hereby certify that on May 28, 2019, I filed the above document with the Clerk of Court.

Based on the records currently on file in this case, the Clerk of Court will transmit a Notice of

Electronic Filing to those registered participants of the Electronic Case Filing System.



                                                    s/Damario Solomon-Simmons




                                               18
